Title: From Thomas Jefferson to James Madison, 8 August 1803
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Monticello Aug. 8. 03.
          
          If M. Dalbarton be really Jerome Bonaparte, he will have satisfied thereof the minister of his nation, thro’ whom we shall be apprised of the fact, and relieved from all trouble in deciding on it. this may yet be done, perhaps just as a frigate is ready to sail, and accompanied with a request of a passage in her; when no time will be left for consultation. our duty to our constituents would require us to lose no occasion of conferring obligation on the first Consul of France personally, and of procuring by just attentions the advantages of his good will to them. the same duties require us equally to give no just offence to the other belligerent party, & that we should not expose our flag to the humiliation of having a frigate searched by superior power, the search proved rightful by it’s result, and ourselves placed in the wrong. we should therefore be prepared with an answer, yea or nay, should the application be made in proper form, for which reason I ask the favor of yourself, as well as of the other gentlemen of the administration, to advise me as to the answer to be given. I presume there is little time left for it.
          I return you mr Dawson’s letter of July 29. 1803. mr Pichon’s papers in the case of Cloupet await the information you expect from the Collector of Norfolk. Accept my affectionate salutations and unvarying esteem & attachment
          
            
              Th: Jefferson
            
          
        